Citation Nr: 0922879	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  05-39 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for residuals of treatment 
for a pilonidal cyst.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 




INTRODUCTION

The Veteran had active service from February 1957 to January 
1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Detroit, Michigan.  This claim was previously remanded by the 
Board in April 2008 for additional evidentiary development.  
Such development has taken place and appellate review may now 
proceed.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

The evidence is at least in equipoise, demonstrating that the 
Veteran's residuals of treatment for a pilonidal cyst have 
been present since the Veteran's separation from active duty.  


CONCLUSION OF LAW

The criteria for establishing entitlement to service 
connection for the residuals of treatment for a pilonidal 
cyst have been met.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. §§ 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Disorders 
diagnosed after discharge will still be service connected if 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  

Facts and Analysis

At the outset of this discussion, the Board notes that it 
appears that the Veteran's service medical and personnel 
records have been destroyed in a fire at the National 
Personnel Records Center (NPRC) in 1973 and have not been 
located.  Under such circumstances, the United States Court 
of Appeals for Veterans Claims (Court) has held that there is 
a heightened obligation on the part of VA to explain findings 
and conclusions and to consider carefully the benefit of the 
doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

Because the Veteran's medical and personnel records remain 
absent from the file, the Board's analysis has been 
undertaken with the heightened obligation set forth in Cuevas 
and O'Hare in mind.  It is further noted, however, that the 
case law does not lower the legal standard for proving a 
claim for service connection, but rather increases the 
Board's obligation to evaluate and discuss in its decision 
all of the evidence that may be favorable to the claimant.  
See Russo v. Brown, 9 Vet. App. 46 (1996).  

The Veteran contends that he is entitled to service 
connection for the residuals of treatment received for a 
pilonidal cyst.  Upon review of the evidence of record, and 
after affording the Veteran the full benefit of the doubt, 
the Board concludes that the evidence is at least in 
equipoise regarding this issue.  When a veteran seeks 
benefits and the evidence is in relative equipoise, the 
veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Therefore, the Board concludes that service 
connection is warranted for the residuals of treatment for a 
pilonidal cyst.  

As noted above, the Veteran's service medical records are not 
available for review.  VA has attempted to obtain treatment 
records, personnel records, and Morning Reports for the 
Veteran.  However, these records cannot be located and have 
been linked to the 1973 NPRC fire.  Therefore, the evidence 
does not indicate whether the Veteran had medical treatment 
for a chronic disorder during his military service.  

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  
However, medical evidence must relate this chronic 
symptomatology to the Veteran's present condition.  See id.  

The earliest medical evidence of record is a July 2002 VA 
outpatient treatment note.  According to this note, the 
Veteran was diagnosed with a pilonidal cyst that was in the 
inactive stage since his military service.  It was noted that 
the Veteran had one flare-up in the last few years.  
Outpatient treatment from September 2007 revealed the 
presence of a small punctum on the back with purulent 
discharge.  No drainage or swelling was found during June 
2008 VA outpatient treatment, but the presence of a small 
punctum in the gluteal cleft was again noted.  

The Veteran was afforded VA examination in November 2008.  
The Veteran reported having back swelling in 1958 during his 
military service.  According to the Veteran, treatment 
consisted of the drainage of pus with the insertion of a 
plastic tube.  The Veteran indicated having flare-ups of pain 
and drainage since this time.  Upon examination, the Veteran 
was noted to have a 2 millimeter (mm) scar at the inter 
gluteal cleft.  A diagnosis of pilonidal cyst with recurrent 
infection, specifically chronic recurrent pus discharge with 
a foul smelling odor and tailbone discomfort, was assigned at 
this time.  The examiner concluded that this diagnosis was 
most likely related to the Veteran's military service.  

Based on the above evidence, the Board concludes that the 
Veteran is entitled to service connection for residuals of 
the treatment received for a pilonidal cyst during his 
military service.  The evidence establishes that the Veteran 
has received treatment for these residuals since at least 
2002.  Further, the Veteran has consistently reported that 
these symptoms have been present since his military service.  
Considering this fact, along with the November 2008 medical 
opinion and the complete lack of medical evidence in dispute 
of the Veteran's claim, the Board finds that the evidence is 
at least in equipoise, demonstrating that service connection 
is warranted.  

The Board is cognizant of the fact that the mere recitation 
of a veteran's self-reported lay history does not constitute 
competent medical evidence of diagnosis or causality.  See 
LeShore v. Brown, 8 Vet. App. 406 (1996).  In addition, 
medical opinions premised upon an unsubstantiated account of 
a veteran are of no probative value.  See Swann v. Brown, 5 
Vet. App. 229, 233 (1993) (observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrence(s) 
described); see also Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) (holding that the Board is not bound to accept a 
physician's opinion when it is based exclusively on the 
recitation of a veteran or other claimant).  However, the 
Veteran's account is not entirely unsubstantiated in this 
case.  VA received a letter from the Veteran's wife in March 
2005.  According to the letter, to the best of her knowledge, 
the Veteran had a drainage tube inserted during his military 
service that had been present ever since.  VA treatment 
records from as early as 2002 demonstrate that the Veteran 
has consistently related his symptomatology to military 
service as well.  

In summary, while there is no in-service evidence of a 
chronic disorder, the Veteran has submitted lay evidence 
suggesting that he has received chronic treatment for this 
disorder since discharge.  While this evidence is not medical 
in nature, it is still credible since the presence of a 
plastic tube associated with chronic drainage is subject to 
lay observation.  The record contains no medical evidence 
refuting the claims made by the Veteran and his wife 
regarding chronicity or any evidence calling into question 
their credibility.  Furthermore, the November 2008 VA 
examination is medical evidence linking this lay report of 
chronicity to the Veteran's military service.  Therefore, the 
Board concludes that there has been a continuity of 
symptomatology since the Veteran's discharge from military 
service.  

Having afforded the Veteran the full benefit of the doubt, 
the Board concludes that the Veteran is entitled to service 
connection for the residuals of the treatment received for a 
pilonidal cyst.  See 38 U.S.C. § 5107(b).  As such, the 
Veteran's claim is granted.  


ORDER

Entitlement to service connection for residuals of the in-
service treatment of a pilonidal cyst is granted.  



____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


